—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered September 1, 1998, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, and denied plaintiffs’ cross motion for further discovery, unanimously affirmed, without costs.
Defendants’ motion for summary judgment was properly granted since plaintiff was unable, in response to defendants’ prima facie showing of entitlement to judgment as a matter of law, to demonstrate any triable issue as to whether her fall was attributable to a defective condition for which defendants had been responsible. “The mere fact that [plaintiff] fell and sustained injury [did] not constitute negligence” (Williams v Port Auth., 247 AD2d 296, 297). The court also correctly denied plaintiffs’ cross motion for further discovery, since it was based on nothing more than the hope that additional evidence supporting her claims would be uncovered (see, Auerbach v Bennett, 47 NY2d 619, 636). Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.